UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1797


CHUKWUJINDU VICTOR MBAKPUO,

                Petitioner – Appellant,

          v.

ERIC H. HOLDER, JR., Attorney General of the United States;
DEPARTMENT OF HOMELAND SECURITY,

                Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 4, 2011                   Decided:   March 18, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Liam Ge, Columbia, Maryland, for Petitioner.       Tony West,
Assistant Attorney General, Carl H. McIntyre, Jr., Assistant
Director, Francis W. Fraser, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chukwujindu Victor Mbakpuo, a native and citizen of

Nigeria,       petitions         for   review      an     order     of       the    Board    of

Immigration         Appeals      (“Board”)     dismissing        his     appeal      from    the

immigration          judge’s       orders      denying       his       application           for

cancellation of removal under 8 U.S.C. § 1229b(b) (2006), the

application          for    voluntary         departure       and        his       motion     to

reconsider.         We dismiss the petition for review.

              In an appeal of an administrative decision to grant or

deny cancellation of removal under 8 U.S.C.A. § 1229b(b), this

court    has       jurisdiction        only   over      constitutional             claims    and

questions of law.             8 U.S.C. § 1252(a)(2)(B)(i), (D) (2006); see

Jean v. Gonzales, 435 F.3d 475, 479-80 (4th Cir. 2006) (holding

that, under § 1252(a)(2)(B)(i), (D), court has no jurisdiction

over    any    aspects      of    denial      of   relief    under       §     1229b    except

constitutional claims or questions of law); Obioha v. Gonzales,

431 F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that the

gatekeeper provision bars our jurisdiction to review a decision

of the B[oard] to actually deny a petition for cancellation of

removal       or     the      other     enumerated         forms       of      discretionary

relief.”).          Mbakpuo’s      application       was    denied       as    a    matter    of

discretion and because he failed to show his removal would be an

exceptional         and    extreme     hardship      to    his     United       States      born

children.          We conclude that Mbakpuo has failed to identify any

                                               2
substantive error of law or constitutional claim regarding the

discretionary       denial   of     relief.           Thus,      we   do    not     have

jurisdiction to review the order.

             With regard to voluntary departure, this court does

not   have   jurisdiction     to   review      the    denial     of   an    order   for

voluntary      departure,         except       for        claims      involving       a

constitutional      error    or    an   error        of   law.        See    8    U.S.C.

§ 1229c(f)(2006); Ngarurih v. Ashcroft, 371 F.3d 182, 193 (4th

Cir. 2004).     Mbakpuo has failed to identify any such error.

             Therefore, we dismiss the petition for review.                          We

dispense     with    oral    argument      because        the    facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DISMISSED




                                           3